Citation Nr: 0010114	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-17 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthmatic 
bronchitis, claimed as Chronic Obstructive Pulmonary Disease 
(COPD).  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991, with service in the Southwest Asia Theater of 
Operations from January 1991 to April 1991.  Records 
associated with his claims folder also show that the veteran 
had additional National Guard service from November 1985 to 
November 1993, with periods of active duty for training from 
December 1985 to July 1986, and October 1986 to June 1987.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a August 1998 rating decision by the Little 
Rock, Arkansas, Regional Office (RO), where the benefits 
sought on appeal were denied.


FINDINGS OF FACT

1.  Asthmatic bronchitis, claimed as Chronic Obstructive 
Pulmonary Disease (COPD), pre-existed active service, and was 
not aggravated by such service.  

2.  Hypertension manifested subsequent to service is not 
shown to be related to that service.


CONCLUSIONS OF LAW

1.  Asthmatic bronchitis, claimed as Chronic Obstructive 
Pulmonary Disease (COPD), was not incurred in, nor aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  A claim for entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for asthmatic 
bronchitis, claimed as Chronic Obstructive Pulmonary Disease 
(COPD).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which were not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

The veteran avers that he manifests an asthmatic bronchitis 
disability that was aggravated by his active service.  After 
a review of the record, we find that the preponderance of the 
evidence is against his contentions, and that service 
connection is not warranted.

A medical examination report, dated October 1985, is of 
record.  That report shows that the veteran was clinically 
evaluated as normal in all relevant aspects.  

A December 1986 record shows that he reported a history of 
asthma when he had a cold, and shows that he was assessed 
with an upper respiratory infection with restrictive airway 
disease.  That record also shows that he was provided with an 
inhaler. 

A report of the veteran's predeployment medical examination, 
dated September 1990, shows that the veteran was clinically 
evaluated as normal in all relevant aspects.  Under the notes 
section of the report, it was indicated that the veteran had 
a history of smoking one pack of cigarettes per day.  On the 
report of medical history compiled by the veteran in 
conjunction with that examination, the veteran noted a 
history of hay fever, asthma, and pain or pressure in his 
chest.  Under the physician's summary section, the examiner 
noted that the veteran had hay fever and asthma in fall and 
spring, and that he required an inhaler only when also sick.  

The veteran's separation examination from active duty, dated 
April 1991, shows that the veteran's lungs and chest were 
clinically evaluated as normal.  Under the notes section of 
the report, the examiner noted that there was "no change of 
health during the current deployment".  Under the summary of 
defects and diagnoses section, the examiner noted "Excellent 
health".  In the report of medical history compiled by the 
veteran in conjunction with the examination, the veteran 
indicated that he had asthma.  Under the physician's summary 
of that report, the examiner noted that the veteran had 
hayfever for "many years', that he "wheezes when he gets 
[an upper respiratory infection, but was on] no chronic 
med[ications]". 

The medical evidence subsequent to service contains both 
private and VA medical records and hospitalization reports.  

Private medical records dated April and May 1994 reveal that 
the veteran was diagnosed with acute bronchitis, and that he 
was prescribed an inhaler.  A private progress note dated 
August 1995 reveals an assessment of asthmatic bronchitis.  

A private progress note dated January 1997 lists an 
impression of bronchitis/bronchospasm.  A VA hospital 
discharge summary, dated November 1997, lists a diagnosis of 
bronchial asthma.  A VA medical clinic note dated November 
1997 shows that the veteran was assessed with a 
bronchial/asthmatic exacerbation, [increased in] severity.  
VA notes dated November 1997 reveal that the veteran had an 
asthma attack.  A physician's note lists an impression of 
asthma exacerbation in [patient] on no maintenance metered 
dose inhaler.  

A private emergency care and treatment record, dated March 
1998, reveals that the veteran had a history of COPD, and 
that asthma was diagnosed in November 1993.  The examiner 
noted that the veteran's chest x-ray was negative for 
pneumonia, and diagnosed acute exacerbations of COPD and 
bronchitis.  A VA record, also dated March 1998 reveals that 
the veteran was assessed with an acute exacerbation of 
asthma.  Another record of the same date shows that he was 
diagnosed with asthmatic bronchitis under treatment.  

A VA pulmonary record, dated April 1998, notes that the 
veteran had bronchitis all of his life, but since he is back 
from the Gulf War, it is worse.  The examiner noted that the 
veteran was a smoker for 16 years, but quit three weeks ago.  
The impression was mild to moderate asthma as an initial 
diagnosis, well controlled by his medications.  

A VA compensation and pension examination report, dated April 
1998, lists an impression of asthmatic bronchitis.  Under the 
narrative history section of the report, it was noted that 
the veteran reported having asthma as a child, that he 
started smoking when he was 15, and that he smoked 1 1/2 packs 
of cigarettes per day until five weeks ago.  He reported that 
his lung condition became worse in 1992, "when it turned 
into asthma".  He reportedly began to have wheezing, 
coughing, and shortness of breath.  He continued to smoke and 
reportedly had a very serious episode of asthma in November 
1997.  He also reported that he quit smoking five weeks ago, 
and that "he has improved remarkably since he got off 
cigarettes".  

VA Progress notes dated June 1998 reveal that the veteran had 
trouble breathing.  A VA prescription form, dated December 
1998, shows that the veteran was to be excused from work due 
to "worsening asthma and flu".  

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Governing statutes and regulations also stipulate that a 
veteran is presumed to be in sound condition when he enters 
service, other than for defects noted on his service entrance 
examination.  This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Once a finding is made that a disability 
pre-existed service, the analysis turns to whether this 
disability was aggravated by such service.  There is a 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1999).  In addition, clear and unmistakable 
evidence is required to rebut the presumption of aggravation.  
38 U.S.C. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998); Akins 
v. Derwinski, 1 Vet.App. 228, 232 (1991) (despite medical 
diagnosis listing glaucoma secondary to pre-existing 
cataract, without specific findings required to establish 
natural progression of the disease, the presumption of 
service aggravation is not rebutted, overruled on other 
grounds by Routen v. West, 142 F.3d 1434 (1998)).

The evidence shows that the veteran's asthma disability pre-
existed service.  The December 1986 record shows that he 
reported a history of asthma when he had a cold, and shows 
that he was assessed with an upper respiratory infection with 
restrictive airway disease.  That record also shows that he 
was provided with an inhaler.  It is also noted on the 
veteran's entrance examination, dated in September and 
November 1990, but before his active duty in November 1990, 
under the physician's summary section, that the examiner 
commented on the veteran's history of asthma, and noted that 
the veteran had hay fever and asthma in fall and spring, and 
that he required an inhaler when also sick.  

Thus, the analysis now turns to whether this disability was 
aggravated by such service.  The Board notes that the 
determination of whether the preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet. App. 283 (1994).  

We find that the veteran's asthmatic disability was not 
aggravated by service.  In particular, we note that the 
veteran's separation examination from active duty, dated 
April 1991, shows that the veteran's lungs and chest were 
clinically evaluated as normal.  Under the notes section of 
the report, the examiner noted that there was "no change of 
health during the current deployment".  Under the summary of 
defects and diagnoses section, the examiner noted "Excellent 
health".  In the report of medical history compiled by the 
veteran in conjunction with the examination, the veteran 
indicated that he had asthma.  Under the physician's summary 
of that report, the examiner noted that the veteran had 
hayfever for "many years', that he "wheezes when he gets 
[an upper respiratory infection, but was on] no chronic 
med[ications]".

Although the veteran contended in his personal hearing that 
he did undergo a more recent aggravation in symptomatology 
due to his service in the Persian Gulf, we must point out 
that the medical evidence does not establish that his asthma 
increased in severity due to his active service.  

In particular, although the veteran was assessed with, 
subsequent to service, acute bronchitis, asthmatic 
bronchitis, bronchitis/bronchospasm, bronchial asthma, acute 
exacerbations of COPD and bronchitis, and mild to moderate 
asthma, we must point to the VA compensation and pension 
examination report, dated April 1998.  That record lists an 
impression of asthmatic bronchitis.  Under the narrative 
history section of the report, it was noted that the veteran 
reported having asthma as a child, that he started smoking 
when he was 15, and that he smoked 1 1/2 packs of cigarettes 
per day until five weeks ago.  He reported that his lung 
condition became worse in 1992, "when it turned into 
asthma".  He reportedly began to have wheezing, coughing, 
and shortness of breath.  He continued to smoke and 
reportedly had a very serious episode of asthma in November 
1997.  He also reported that he quit smoking five weeks ago, 
and that "he has improved remarkably since he got off 
cigarettes".

Thus, the evidence tends to show that the veteran's asthmatic 
disability has recently  improved since he quit smoking.  
However, even if the evidence did show that the veteran's 
asthmatic disorder did increase in severity subsequent to his 
active service, there is no medical evidence to show that 
that it increased in severity during his active service, or 
that his post-service manifestation was due to his active 
service.  We note that the veteran reported, during his 
hearing, in essence, that his asthmatic disorder was about 
the same in the Gulf as it had been before active service, 
and that he now used an inhaler for his asthmatic disorder.  
However, we must point out that the December 1986 record 
shows that he was given an inhaler, four years prior to his 
active service in the Gulf.  In addition, as indicated above, 
this record does not show that any disorder was incurred or 
aggravated in the line of duty, but that the veteran's 
asthmatic disorder pre-existed his service.   

Further, the report of his predeployment medical examination, 
dated September and November 1990, notes that he used an 
asthma inhaler when ill.  We must point out that this was 
prior to his active service in the Persian Gulf, and that 
there are no medical records noting problems with the 
veteran's asthmatic disorder during that active service.  The 
medical evidence subsequent to service first shows that the 
veteran was treated in 1994 and 1995, with multiple 
treatments in 1997.  In fact, the evidence shows that the 
veteran's bronchial/asthmatic exacerbation first increased in 
severity, in a November 1997 VA note.  It is also noted that 
the veteran was assessed with worsening asthma and flu, on 
the December 1998 prescription form.  We therefore find that 
his asthmatic disorder did not increase in severity during 
his active service, and as the preponderance of the evidence 
is against his claim, that it must therefore be denied.  



II.  Entitlement to service connection for depression.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).

The veteran contends, in essence, that his depression 
disorder is due to his active service.  After a review of the 
evidence, we determine that his claim must be denied, as it 
is not well grounded.  

National Guard medical records dated April 1986 reveal that 
the veteran complained of "hives" on his arms, legs and 
buttocks, mainly at night, off and on for four months.  The 
assessment was hives by history.  An allergy consultation 
record of the same date notes that the veteran complained of 
recurrent hives, and lists an impression of chronic 
urticaria.  A December 1996 record shows that he was assessed 
with hyperventilation symptoms.  A July 1989 record shows 
that the veteran had a pruritic rash on his arms and legs.  
It was described as a maculo-papular rash, and the examiner's 
assessment was Rhus dermatitis.  The veteran was prescribed 
Benadryl.  

The report of his predeployment medical examination, dated 
September 1990, shows that the veteran was clinically 
evaluated as normal in all relevant aspects. 

A chronological record of medical care dated April 1991 shows 
that the veteran reported nightmares or trouble sleeping. 

The veteran's separation from active duty, dated April 1991, 
shows that the veteran's psychiatric examination was 
clinically normal.  Under the notes section of the report, 
the examiner noted that there was "no change of health 
during the current deployment".  Under the summary of 
defects and diagnoses section, the examiner noted "Excellent 
health".  In the report of medical history compiled by the 
veteran in conjunction with the examination, the veteran 
indicated that he had asthma, and that he had frequent 
trouble sleeping.  Under the physician's summary of that 
report, the examiner noted that he had trouble sleeping from 
worry since deployment. 

The medical evidence subsequent to service contains both 
private and VA medical records and hospitalization reports.  

A medical record dated April 1996 reveals that the veteran 
was assessed with depression.  A private progress note dated 
May 1996 reveals that the veteran complained of depression 
and was treated by a private physician.  An undated 
prescription form associated with that record shows a 
notation of "? Depression".  A hospital summary dated May 
1996 reveals a diagnosis of recurrent major depression.

Private progress notes dated January and April 1997 list an 
impression of depression.  

A VA triage record dated July 1997 lists an impression of 
depression, and an August 1997 triage record lists an 
impression of depression [not otherwise specified].  A VA 
hospital record, reflecting an admission dated of August 28, 
1997, to September 3, 1997, shows that the veteran was 
diagnosed with a substance induced mood disorder with alcohol 
dependence.  

A September 1997 private note shows an impression of 
depression/anxiety chronic.  A September 1997 VA medical 
record notes that the veteran was diagnosed with major 
depression secondary to his recent divorce.  A VA record, 
reflecting a date of admission in September 1997 and 
discharge in November 1997, reflects a diagnosis of 
depression.  A VA hospital discharge summary, dated November 
1997, lists a diagnosis of major depression with psychotic 
features.

A VA compensation and pension examination report, dated May 
1998, lists an impression of PTSD, chronic.  A VA 
hospitalization summary, reflecting a discharge dated of 
August 1998, notes under the diagnosis section of the report 
that the veteran has depression.  

The veteran testified at his personal hearing, dated January 
1999, in essence, that his depressive disorder was due to his 
service during the Persian Gulf War, and that he was given 
Valium there.  

Although the current medical evidence shows that the veteran 
presently carries a diagnosis of depression, there is no 
medical evidence of a depressive disorder during his active 
service.  We note that the April 1991 discharge from active 
duty examination references the veteran's reports of 
difficulty sleeping at night, however, the evidence 
subsequent to his service does not show that his depression 
has been etiologically linked to that service.  

In particular, we note that a September 1997 VA medical 
record notes that the veteran was diagnosed with major 
depression secondary to his recent divorce.  In addition, a 
VA hospital record, reflecting an admission dated of August 
28, 1997, to September 3, 1997, shows that the veteran was 
diagnosed with a substance induced mood disorder with alcohol 
dependence.  We also note that the veteran was diagnosed with 
depression multiple times since April 1996.  However, we also 
must point out that this is almost five years from his 
separation from active service.  Again, although the veteran 
does currently carry a diagnosis of  major depression and 
PTSD, there is no medical evidence to show that it was 
incurred during active service, or that the subsequent post 
service manifestation is due to active service.  Although the 
veteran contends that it is, we note that a claimant would 
not meet his burden of presenting a plausible or possible 
claim merely by offering lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence 
is submitted to support a claim, the claim cannot be well-
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
Thus, the veteran's claim must therefore be denied, as it is 
not well grounded.  



ORDER

Entitlement to service connection for asthmatic bronchitis, 
claimed as Chronic Obstructive Pulmonary Disease (COPD) is 
denied.  

Entitlement to service connection for depression is denied.



		
	M. W. GREENSTEET
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


